DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,5-6,8-13,15-16,18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,11,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1,11, 20 the claimed limitation does not clearly describe whether “the K bits” refers to “the number of bits in the thresholds of downlink data ”or “the number of ACK bits” as being described in the specification on par[0061-0063,0068], pages 16-18.  
Examiner believes “the K bits” should be referred to “the number of ACK bits used to transmit acknowledgements corresponding to respective thresholds of downlink data”. Applicant needs to amend the claimed limitation to have full support in the specification. Please see para[0079-0081], page 21 in the applicant ‘s specification.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-6,8-13,15-16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pat.9,763,264) in view of Kwon et al. (US Pub.2019/0191487).
In claims 1,11,20 based on the use of “or” languages between limitations,
examiner only needs to examine one of the limitations to meet the teaching of Yang et al.
Yang et al. discloses an Acknowledgement information sending method (see abstract; a
method of transmitting ACK signals with respect to a plurality of received data),
comprising:
determining, by a network device, downlink scheduling signaling, wherein the
downlink scheduling signaling is used by the network device to separately schedule first
downlink data to a terminal in A time units, A is a positive integer (see fig.12; col.16;
lines 47-65 transport blocks transmitted from BS are received in M DL subframes at the
Ue), wherein the first downlink data is downlink data corresponding to acknowledgement information fed back on a same uplink control channel (see fig.12; step S1204; col.16; lines 53-60 and col.17; lines 31-45; the UE transmits ACK/NACK bits in one UL subframe corresponding to the M DL subframes. See fig.13; col.20; lines 37-45; ACK/NACK of subframes #5, #6 is transmitted in subframe #12 (same PUCCH)). 
Yang et al. further discloses sending, by the network device, the downlink scheduling signaling to the terminal (see fig.12; col.16; lines 50-55; PDCCH may be received during the step of receiving transport blocks in S1202).

But Yang et al. does not disclose and the downlink scheduling signaling is used to determine one or more thresholds based on indication information by using K bits;
The one or more thresholds including a third threshold, and a total quantity of code block groups of the first downlink data scheduled by the network device to the terminal in the A time units does not exceed the third threshold.
Kwon et al. discloses in par[0096] an eNb 104 transmits to the UE 102 a transport block (TB) that includes multiple code blocks; and DCI that schedules the downlink transmission of the TB. The eNB 104 determines, based on the transport block size, a bundle size indicating a number of code block groups per TB (a third threshold). Refer to fig.7, par[0102], a transport block of 12 code blocks 705 (total quantity of coded blocks) is divided in 4 code block groups (less than/does not exceed the third threshold) is acknowledged with a 3-bit HARQ ( indication information by using K bits) to indicate whether 3 sub-transport blocks 720,730,740 are successfully decoded  (the downlink scheduling signaling is used to determine one or more thresholds based on indication information by using K bits). 
Yang et al. does not disclose total quantity of downlink data does not exceed the first threshold; and total quantity of codwords does not exceed the second threshold.

Kwon, in par[0097] further discloses the eNB 104 may determines a first bundle size ( a first threshold of downlink data) for a first transport block size (TBS) ( total quantity of downlink data does not exceed the first threshold); and a second bundle size for a second transport block size (total quantity of codwords does not exceed the second threshold). 
 Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kwon et al. with that of Yang et al. to determine number of k ACK bits corresponding to the quantity of DL data not exceed a threshold.
In claims 3,13,2,12 Yang et al. discloses wherein a first value of the K bits is used to indicate a corresponding value of the first threshold, wherein a second value of the K bits is used to indicate a corresponding value of the second threshold, wherein a third value of the K bits is used to indicate a corresponding value of the third threshold (since the K bits is not clearly addressed in independent claims 1,11,20;  examiner considers “the value of K bits to indicate threshold” as shown in the Applicant ‘s specification, para[0091-0092], page 24; see Yang et al. in col.21; lines 15-22; the Ue recognizes that only two PDCCHs are scheduled for DL subframe period by looking at 2-bit field in the DAI field of the PDCCH ( K bits indicating the threshold)).

In claims 8, 18 Yang et al. discloses the value of the first threshold is configured by the network device by using higher layer signaling, or the value of the second threshold is configured by the network device by using higher layer signaling, or the value of the third threshold is configured by the network device by using higher layer Signaling (see col.11; lines 10-30; base station transmits DCI ( higher layer signaling) to the UE).

In claims 5, 15 Yang et al. discloses the first threshold indicated by the indication information comprises at least a first threshold with a value 1, or the second threshold indicated by the indication information comprises at least a second threshold with a value M, or the third threshold indicated by the indication information comprises at least a third threshold with a value N, and M and N are positive integers ( see col.17; lines 45-50; the Ue received a plurality of data units (thresholds) in PDSCH).

In claims 9,19 Yang et al. discloses first thresholds determined by using all of the downlink scheduling signaling used by the network device to schedule the first downlink data to the terminal in the A time units are the same ( see col.17; lines 45-50; the Ue received a plurality of data units (thresholds) in PDSCH)), or second thresholds determined by using all of the downlink scheduling signaling used by the network device to schedule the first downlink data to the terminal in the A time units are the same, or
third thresholds determined by using all of the downlink scheduling signaling used by the network device to schedule the first downlink data to the terminal in the A time units are the same.

In claim 10, Yang et al. discloses the first downlink data is at least one of a physical downlink data channel (PDSCH) scheduled by using a physical downlink control channel (PDCCH) (see col.16; lines 52-55; PDCCH signal is also received during the step of receiving transport blocks), a PDSCH scheduled by using an enhanced physical downlink control channel (EPDCCH) (see col.18; lines 15-20; DL data is scheduled by a DL grant EPDCCH), and a PDSCH scheduled through semi-persistent scheduling (SPS) (see col.17; lines 45-50; UE receives data unit via SPS release PDCCH).
In claims 6,16 Yang et al. discloses a value of the first threshold, a value of the second
threshold, or a value of the third threshold is determined based on a quantity of hybrid automatic repeat request (HARQ) processes of the terminal (see col.15; lines 28-33; a 1-bit ACK/NACK is transmitted in response to one DL code word; while a 2-bit ACK/NACK is transmitted in response to two DL code words).
Allowable Subject Matter
Claims 4,7,14,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter:
In claims 4,14 the prior art fails to disclose the K bits correspond to 2K values, and
at least one of the 2K values has a one-to-one correspondence with the first
threshold, or at least one of the 2K values has a one-to-one correspondence with the
second threshold, or at least one of the 2K values has a one-to-one correspondence
with the third threshold.
In claims 7,17 the prior art fails to disclose wherein when the quantity of HARQ
processes of the terminal is 8, the value of the first threshold determined based on the
quantity of HARQ processes of the terminal is at least one of 2, 4, 6, and 8, or the value of the second threshold determined based on the quantity of HARQ processes is at least one of 2M, 4M, 6M, and 8M, or the value of the third threshold determined based on the quantity of HARQ processes is at least one of 2N, 4N, 6N, and 8N; or when the quantity of HARQ processes of the terminal is 16, the value of the first threshold determined based on the quantity of HARQ processes of the terminal is at least one of 4, 8, 12, and 16, or the value of the second threshold determined based on the quantity of HARQ processes is at least one of 4M, 8M, 12M, and 16M, or the value of the third threshold determined based on the quantity of HARQ processes is at least one of 4N, 8N, 12N, and 16N; or when the quantity of HARQ processes of the terminal is 16, the value of the first threshold determined based on the quantity of HARQ processes of the terminal is at least one of 2, 4, 6, 8, 10, 12, 14, and 16, or the value of the second threshold determined based on the quantity of HARQ processes is at least one of 2M, 4M, 6M, 8M, 10M, 12M, 14M, and 16M, or the value of the third threshold determined based on the quantity of HARQ process least one of 2N, 4N, 6N, 8N, 10N, 12N, 14N, and 16N, wherein M and N are positive integers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. ( US Pat.9,326,299; Method for Receiving Data and Wireless device);
Yeo et al. ( US Pat.11,101,928; Method and Device for Transmitting Data in Wireless Cellular Communication System). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413